


--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1
 
 
FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT




THIS FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this "Amendment") is
entered into as of May 29, 2018 by and among Strata Skin Sciences, Inc.
(formerly Mela Sciences, Inc.), a Delaware corporation (the "Borrower"), MidCap
Financial Trust, a Delaware statutory trust, as agent ("Agent") and the lenders
signatory hereto (the "Lenders").


RECITALS


A.          Borrower, Agent and the Lenders are parties to that certain Credit
and Security Agreement, dated as of December 30, 2015 (as amended by that
certain First Amendment to Credit and Security Agreement, dated as of August 9,
2016, that certain Second Amendment to Credit and Security Agreement, dated as
of November 10, 2017, that certain Third Amendment to Credit and Security
Agreement, dated as of March 26, 2018, and as further amended hereby and as may
be further amended, restated, supplemented, revised, restated, replaced or
otherwise modified from time to time, the "Credit Agreement"; capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement), pursuant to which the Lenders have made certain
financial accommodations available to Borrower;
B.          Borrower has requested that the Agent and Lenders amend certain
provisions of the Credit Agreement and waive certain Events of Default, and
subject to the terms and conditions hereof, the Agent and the Lenders executing
this Amendment are willing to do so.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:


A.  AMENDMENTS


Subject to the satisfaction of the conditions precedent set forth in Section B
below, the parties hereto agree that the Credit Agreement is amended as follows:
1.
Section 7.13 of the Credit Agreement is hereby replaced in its entirety with the
following:

"For the period beginning after May 31, 2018 and continuing thereafter, permit
consolidated net revenue of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for the twelve month period ending on
the last day of the most recently completed calendar month to be less than the
minimum amount set forth on the Financial Covenant Schedule for such period."
2.
Section 15 of the Credit Agreement is hereby amended by deleting the definitions
of "Existing Investors" and "Maturity Date" included therein in their entirety
and inserting the following in lieu thereof:

'"Existing Investors" means Sabby Healthcare Master Fund Ltd., Sabby Volatility
Warrant Master Fund Ltd., Broadfin Healthcare Master Fund, LTD, Intracoastal
Capital, LLC, Accelmed Growth Partners LLP and any Affiliate of the foregoing."
"Maturity Date" means May 29, 2022."
3.
The Credit Facility Schedule is hereby replaced in its entirety with the Credit
Facility Schedule attached to this Amendment as Exhibit A.




--------------------------------------------------------------------------------




4.
The Financial Covenant Schedule is hereby replaced in its entirety with the
Financial Covenant Schedule attached to this Amendment as Exhibit B.

5.
The Amortization Schedule is hereby replaced in its entirety with the
Amortization Schedule attached to this Amendment as Exhibit C.

B.  CONDITIONS TO EFFECTIVENESS
Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and Borrower shall have no rights
under this Amendment, until Agent shall have received:


1.
reimbursement or payment of its costs and expenses incurred in connection with
this Amendment (including reasonable fees, charges and disbursements of counsel
to Agent and the Lenders);

2.
duly executed signature pages to this Amendment from the Lenders, the Borrower
and Agent;

3.
a duly executed amendment and restatement of the fee letter agreement, dated as
of May 29, 2018, by and between the Borrower and Agent, in form and substance
satisfactory to the Agent, together with all fees due and payable thereunder;

4.
evidence, in form and substance reasonably satisfactory to the Agent, that the
Existing Investors have, on or prior to the date first set forth above, made,
and the Borrower has received, proceeds from cash equity investments in an
aggregate amount of at least $17,000,000, of which at least $3,000,000 of such
proceeds shall have been delivered to Agent as a prepayment of the existing Term
Credit Facility;

5.
the Operating Documents of Borrower and good standing certificates of Borrower
certified by the Secretary of State of the state(s) of organization of Borrower
as of a date no earlier than thirty (30) days prior to the effective date of
this Amendment;

6.
good standing certificates dated as of a date no earlier than thirty (30) days
prior to the effective date of this Amendment to the effect that Borrower is
qualified to transact business in all states in which the nature of Borrower's
business so requires;

7.
resolutions, in form and substance satisfactory to Agent, adopted by Borrower's
Board of Directors or other appropriate governing body and delivered by Borrower
to Agent approving this Amendment and the transactions contemplated thereby;

8.
a legal opinion of Borrower's counsel dated as of the effective date of this
Amendment, together with the duly executed original signatures thereto; and

9.
a duly executed original Secretary's Certificate dated as of the effective date
of this Amendment which includes copies of the completed resolutions for
Borrower required under item 7 above.

C.  REPRESENTATIONS


To induce the Lenders and Agent to enter into this Amendment, each Credit Party
hereby represents and warrants to the Lenders and Agent that:


1.          The execution, delivery and performance by such Credit Party of this
Amendment do not (i) conflict with any of such Credit Party's organizational
documents; (ii) contravene, conflict with, constitute a default under or violate
any Law; (iii) contravene, conflict or violate any applicable order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority by which such


2

--------------------------------------------------------------------------------


          

Credit Party or any of its property or assets may be bound or affected; (iv)
require any action by, filing, registration, or qualification with, or Required
Permit from, any Governmental Authority (except such Required Permits which have
already been obtained and are in full force and effect); or (v) constitute a
default under or conflict with any Material Agreement.
2.     This Amendment has been duly authorized, executed and delivered by each
Credit Party and constitutes a legal, valid and binding agreement enforceable in
accordance with its terms.  The execution, delivery and performance by each
Credit Party of this Amendment is within such Credit Party's powers.


3.     After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true and
correct in all material respects (but in all respects if such representation or
warranty is qualified by "material" or "Material Adverse Effect"), except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects (but in all respects if such representation or warranty is
qualified by "material" or "Material Adverse Effect") on and as of such earlier
date, and no Default or Event of Default has occurred and is continuing as of
the date hereof.


D.  OTHER AGREEMENTS


1.     Waivers.
(i)          The Borrower and its Subsidiaries acknowledge and agree that as of
this date, an Event of Default has occurred as a result of the Borrower's
failure to comply with Section 7.2(c)(i) of the Credit Agreement in that the
Borrower failed to hire a suitable permanent replacement for its Chief Financial
Officer within ninety (90) days of departure (the "Existing Default").  Upon the
effectiveness of this Amendment, Agent and Lenders hereby waive the Existing
Default. Such waiver shall in no way constitute a waiver of any other Event of
Default which may have occurred, but is not specifically referenced as an "Event
of Default," nor shall it obligate Agent or Lenders to provide any further
waiver of any other Event of Default.
(ii)          Upon the effectiveness of this Amendment, Agent and Lenders hereby
waive the requirement to pay any Applicable Prepayment Fee payable as a result
of this Amendment pursuant to Section 2.3(d) of the Credit Agreement with
respect to the existing Term Credit Facilities in place immediately prior to the
effectiveness of this Amendment; provided, however that this shall in no way
constitute a waiver of the Applicable Prepayment Fee payable with respect to the
Term Credit Facility described on the Credit Facility Schedule attached to this
Amendment as Exhibit A.
2.     Continuing Effectiveness of Financing Documents.  As amended hereby, all
terms of the Credit Agreement and the other Financing Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Credit Parties party thereto.  To the extent
any terms and conditions in any of the other Financing Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified and amended hereby. Upon the
effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified and amended hereby.  This Amendment shall
constitute a Financing Document for all purposes of the Credit Agreement.
3.     Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Financing Documents to which it is a party (after
giving effect hereto).  Each Credit Party hereby acknowledges


3

--------------------------------------------------------------------------------


          

that, as of the date hereof, the security interests and liens granted to Agent
and the Lenders under the Credit Agreement and the other Financing Documents are
in full force and effect, are properly perfected and are enforceable in
accordance with the terms of the Credit Agreement and the other Financing
Documents.
4.     No Waiver or Novation.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment is
not intended by the parties to be, and shall not be construed to be, a novation
of the Credit Agreement and the other Financing Documents or an accord and
satisfaction in regard thereto.
5.     Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Maryland and all applicable
federal laws of the United States of America.
6.     Costs and Expenses.  Borrower agrees to pay on demand all reasonable
costs and expenses of Agent and the Lenders in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for Agent and the
Lenders with respect thereto.
7.     Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one agreement.  Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
8.     Binding Nature.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party hereto.  No third party
beneficiaries are intended in connection with this Amendment.
9.     Integration.  This Amendment and the Financing Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Financing Documents merge into this Amendment and the Financing
Documents.
10.   Release.  Each Credit Party hereby releases, acquits, and forever
discharges Agent and each of the Lenders, and each and every past and present
subsidiary, affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of Agent and the Lenders, from any and all claims,
causes of action, suits, debts, liens, obligations, liabilities, demands,
losses, costs and expenses (including reasonable attorneys' fees) of any kind,
character, or nature whatsoever, known or unknown, fixed or contingent, which
such Credit Party may have or claim to have now or which may hereafter arise out
of or connected with any act of commission or omission of Agent or the Lenders
existing or occurring prior to the date of this Amendment or any instrument
executed prior to the date of this Amendment including, without limitation, any
claims, liabilities or obligations arising with respect to the Credit Agreement
or the other of the Financing Documents, other than claims, liabilities or
obligations caused by Agent's or any Lender's own gross negligence or willful
misconduct.  The provisions of this paragraph shall be binding upon each Credit
Party and shall inure to the benefit of Agent, the Lenders, and their respective
heirs, executors, administrators, successors and assigns.
[Signature pages follow]




4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.




BORROWER:
STRATA SKIN SCIENCES, INC.
By:/s/ Matthew C. Hill                                              (SEAL)
Name:  Matthew C. Hill
Title:    Chief Financial Officer









--------------------------------------------------------------------------------


AGENT:
MIDCAP FINANCIAL TRUST


By:          Apollo Capital Management, L.P.,
its investment manager


By:          Apollo Capital Management GP, LLC,
its general partner


By:  /s/ Maurice Amsellem                                          (SEAL)
Name:  Maurice Amsellem
Title:    Authorized Signatory



--------------------------------------------------------------------------------


LENDERS:
ELM 2016-1 TRUST


By:          MidCap Financial Services Capital Management, LLC,
as Servicer




By:  /s/ John O'Dea                                                       (SEAL)
Name:  John O'Dea
Title:    Authorized Signatory



--------------------------------------------------------------------------------



FLEXPOINT MCLS SPV LLC




By: /s/ Daniel Edelman                                                          
Name: Daniel Edelman                                                          
Title: Vice
President                                                              








Signature Page to Third Amendment to Credit and Security Agreement (Strata Skin
Sciences, Inc.)

--------------------------------------------------------------------------------



EXHIBIT A
CREDIT FACILITY SCHEDULE


The following Credit Facility is specified on this Credit Facility Schedule:
Credit Facility and Type:          Term


Lenders for and their respective Applicable Commitments to this Credit Facility:


Lender
Applicable Commitment
ELM 2016-1 TRUST
 
FLEXPOINT MCLS SPV LLC
Five Million Six Hundred Seventy-Eight Thousand Five Hundred Seventy-One Dollars
and Forty Cents ($5,678,571.40)
 
One Million Eight Hundred Two Thousand Eight Hundred Fifty-Seven Dollars and
Fifteen Cents ($1,892,857.15)



The following defined terms apply to this Credit Facility:


Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Facility shall commence on the date that the applicable
Credit Extension is made and end on the last day of such month.
Applicable Floor:  means one and one half percent (1.50%) per annum for the
Applicable Libor Rate.


Applicable Margin:  a rate of interest equal to seven and one quarter percent
(7.25%) per annum.


Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the "Accrual Date") that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Effective
Date through and including the date which is twelve (12) months after the
Effective Date, three percent (3.00%) multiplied by the amount of the
outstanding principal of the Credit Extension prepaid or required to be prepaid
(whichever is greater), (b) for an Accrual Date on or after the date which is
twelve (12) months after the Effective Date through and including the date
immediately preceding twenty-four (24) months after the Effective Date, two
percent (2.00%) multiplied by the amount of the outstanding principal of the
Credit Extension prepaid or required to be prepaid (whichever is greater), (c)
for an Accrual Date on or after the Effective Date through and including the
date which is twenty-four (24) months after the Effective Date through and
including the date immediately preceding thirty-six (36) months after the
Effective Date, one percent (1.00%) multiplied by the amount of the outstanding
principal of the Credit Extension prepaid or required to be prepaid (whichever
is greater) and (d) nothing thereafter.


Closed Period:  Not applicable.


Commitment Commencement Date:  Effective Date.


Commitment Termination Date:          the close of business on the Effective
Date.


Effective Date: May 29, 2018


Minimum Credit Extension Amount: $7,571,428.55, which shall consist of the
aggregate remaining outstanding principal balance of the Credit Facilities under
the Credit Agreement after giving effect to the transactions contemplated under
the Fourth Amendment to Credit Agreement to which this Exhibit A is attached.


Permitted Purpose: for working capital and other general corporate purposes





--------------------------------------------------------------------------------


EXHIBIT B
FINANCIAL COVENANT SCHEDULE
Borrower shall not Permit consolidated net revenue of Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP for the
twelve month period ending on the last day of each calendar month set forth
below to be less than the minimum amount set forth below for such period.


Minimum Net Revenue - Covenant Level
     
TTM Period Ending (to be reported to Agent within 30 days after such date)
Number of Months in Testing Period
Minimum Net Revenue for Such Period
31-May-18
12
25,000,000
30-Jun-18
12
25,000,000
31-Jul-18
12
25,000,000
31-Aug-18
12
25,000,000
30-Sep-18
12
25,000,000
31-Oct-18
12
25,000,000
30-Nov-18
12
25,000,000
31-Dec-18
12
25,000,000
31-Jan-19
12
25,250,000
28-Feb-19
12
25,500,000
31-Mar-19
12
25,750,000
30-Apr-19
12
26,000,000
31-May-19
12
26,250,000
30-Jun-19
12
26,500,000
31-Jul-19
12
26,750,000
30-Sep-19
12
27,000,000
31-Oct-19
12
27,250,000
30-Nov-19
12
27,500,000
31-Dec-19
12
27,750,000
31-Jan-20
12
28,000,000
28-Feb-20
12
28,250,000
31-Mar-20
12
28,500,000
30-Apr-20
12
28,750,000
31-May-20
12
29,000,000
30-Jun-20
12
29,250,000
31-Jul-20
12
29,500,000
30-Sep-20
12
29,750,000
31-Oct-20
12
30,000,000
30-Nov-20
12
30,250,000
31-Dec-20
12
30,500,000
31-Jan-21
12
30,750,000
28-Feb-21
12
31,000,000
31-Mar-21
12
31,250,000




--------------------------------------------------------------------------------




30-Apr-21
12
31,500,000
31-May-21
12
31,750,000
30-Jun-21
12
32,000,000
31-Jul-21
12
32,250,000
30-Sep-21
12
32,500,000
31-Oct-21
12
32,750,000
30-Nov-21
12
33,000,000
31-Dec-21
12
33,250,000
31-Jan-22
12
33,500,000
28-Feb-22
12
33,750,000
31-Mar-22
12
34,000,000
30-Apr-22
12
34,250,000
31-May-22
12
34,500,000




--------------------------------------------------------------------------------



EXHIBIT C


AMORTIZATION SCHEDULE


Commencing December 1, 2019, and continuing on the first day of each calendar
month thereafter, an amount equal to $252,380.95 per month.
 
 

--------------------------------------------------------------------------------



